               Case 3:20-cv-00185-BAJ-EWD             Document 1       03/31/20 Page 1 of 7




                       A COMPLAINT UNDER THE (_:lVIL RIGHTS AC'l',
                                               42 U.S,C. § 1983
                                                                                        RECEIVED
                                L:#J?{s;::TEJjIs:!FE£JKEfI                                  MAR3 1 2079
                                                                                        Legal ProgramsDepartment




KEITH THOMPSON #]olnz3                                                               CIVIL AC’TION
PiainlijFs .BIll name ($rsbryriddb-hIs$
and prisca1number

VERSUS
                                                                             SEC'l’ION :
EDWARD RUSS;
SHANNONDEbLARS
CArrAIN T. KELLY
Defendant(s) ju11 name

                            Instructions for II'iling C:ompIaint by Prisoners
                              Under the Civil Rights Act, 42 U,S.(:. §1983.

       I'his packet includes two copies of a cunplaint fhm aId one copy ot'th8 pauper atfidavit.

       IF YOll ARE A PARISH PRISONER, you must file an original andone copy of-your complaint th
emIl defendantyou name. For exanple, if you nametwo defardants,you mustfile the original and two copies
of the cmrplahrt. You should also keep an additional copy of the canplaint for your own records.

      IF Y-Oil ARE An.o.c. PRISONER, you mild file an original andone copy of your complaint. If the
defendantsare gill unployed by the Departmentof Corrections,only one servicecopy is needed.Otherwise,
you must WI>Plya copy of the complaint andthe service addrew for eachcbfendantno longer employedby the
1)epartment of Corrections.

       All copiesof the complaint must be identical to the odgjnia

        The names of dI parties must be Ii ged in the caption and in part III of'the complaInt exactly the smr e.
        In order for this cornplaira to be aled, it must be accornparied by the llling fee of $ 400.00. 1n addition,
the United States Marshal will require you to pay the cost of serving the canplaint on each of the defendants.

      It' you are unable to pay the filing fbe and service ccwts fm this action, you may petition the court to
proceed in Mma pauperis. For this purpose, a pauper amdavit is included in this packet. You must sign the

                                                       I of 7
              Case 3:20-cv-00185-BAJ-EWD           Document 1      03/31/20 Page 2 of 7




aHidavi£, mId obtdn the signature of al authoHzed ot}icer- catitying the amount of mona' in your inmate
account.If pauperstdus is granted,you wIll be requiredto p,ly al initial partial Elba fee andtha?alter, prIson
otbcials hall be ordered to forwwd monthly payments Roar your iwnate account until the alan Blhs fee is
paid

    You will note that you are required to give fads. THIS C'OMPLAINT SHOULD NOT CONTAIN
LEGAL ARGUMENTS OR CITATIONS. AISO, no NOT INCLUDE EXmBiT S.

       Whal you have completed these ft>rms, e-mail the original and copies to the Clerk of the llnited States
Di#rict Courtfor theMicklleDigrict of Louisiana


1,     Previous Lawsuits

       A.    Have you begun other lawwrits in state or fbdual court dealing with the same facts
       involved in this action tv otherwise relating to your imprisonment?     Yes { X ) No ( )

       B.     If your mrswer to A_is yes, describe each law lat in the space below. (if there is
more thnr one lawsuit, describethe additional lawsuibsm mother piece of paper,using the
same outline.)

       1. Partiesto this previous la\wuit
            Plaintiff(s) : KEITH 'FHONIPSON


              Defendnrt{s): LOUISIANA STATE LAW INS'l' l’F U’l'E, ET AL
       2. Court (if fedmal court, name the district; if state COUIt,name the parish):
       NINETEEN TII JUDICIAL 1)ISFFRICTCOURT&EAST BAI'ON ROUGE PARISH
       3. bot:kcl   111;I;ir



       4. lynne of judge to whom casewas assigned:HONORABLE JANICE CLARK

       5. Dispositiur (fm exmrple: Wm the case disnhssed? Ww it appealed? is it still
          pending?):
       DISMISSED

       6. Date of filing lawsuit : OCTOBER 2018

       7. Dateof disposition:FEBRUARY20, 2020
                                                   2 of 7
                            Case 3:20-cv-00185-BAJ-EWD   Document 1     03/31/20 Page 3 of 7




                       Have you had any previously filed federal lawsuits or appeals,whether or not related
       to the issuesraised in this compldnt. dismissedby nIV fEderalcourt hq frivolous,
       malicIOUS,
                or for failure to statea claim for which relief car be granted? Yes()No { X )

       If your answeris yes, list the civil action mrmben and the dispositi€n1of eachcnqe.You
       must identify in which federal district or appellatecourt the action wm brc)ugd.
       N/A
       H••l•Hln••#BHIHnHM




II-    Place of present confinement: LOL}ISJANA.§'l'A'i',E ,pEIyI'1:,EJ!:!:!A!!y,f@,.#XGOLA,_
LOUISIANA
       A. Is there a prisoner gdevmce procedure in tht; institution?             Yes ( X ) No ( )

       B . Did you present the facts relating to your complaint in the stateprisoner grievance
procedure?
                                 Yes( X ) No { )

       C. If your arswer is YES:

        1. Identify the administrative grievmce procedure rnunber (s) in which the claims raised
in this
       compldnt were addressed.ARP-LAP-2019-1135: D.B. APPEAL #LSP-20lb0144
       2. What stepsdid you take?BOTH STEm REQUIRED IN PROCEDURE


       3. Whatwastheresult?ARP DENIED ON BOTH STEPS;DISCIPLINARY BOARD
APPEAL                      OVERDUE
       D. If you wrswer is NO, explain why not:                   N/A

III,   Parties
       (in Item A below, place your name in the first blank and place your present addressin the
second
       blank. Do the samefor ulditional plaintiffk, if any.)

       A. Name of plaintiff(s) KEITH THOMPSON #109223
         Address GENERAL DELIVERY, 17544 'FU NICA 'l'RACE; LOUISIANA $'1'A'FE


                                                         3 of 7
             Case 3:20-cv-00185-BAJ-EWD               Document 1    03/31/20 Page 4 of 7




      In Item B below, plaIe the hIll anne of the defendant in the first blank, his otlicial posaim in the second
      blank, and his place of employment in the third blank. Use ltau C for the nuues, positions, ard places
      of employnr ent of any additional defendants,


      B. Defendalt EDWARD RUSSis employedm SECURITY (=APi’AiN at
LOUISIANA STAI'E PENI'J'EN’rIARY.Addressfor Service:17544TUNICA TRACE;
ANGOLAt LA, 70712
      C. AddiiLvral Defbndmrts:T. KELLY is employedas SECURI'l-Y CAPTAIN at
LOUISIANA      STATE PEN IT ENT IARY. Address thr Service: 1 7544 ’1’UINICA TRACE:
AN a)LA, LA. 70712

    D. Additional Defendmrts:SHANNON Deblars is employed asASSISTANT
WARDEN at LOUISIANA STAF E PENi'l'EN'r IARY. Address thr Service: 17544 T UNIC A
TRACE. i ANGOLA, LA. 70712


IV.   Statementof Claim

      State hen m triefly as possible the facts of your cme. Describe how each del'endantis involved
      Include also the annes of other perswrs involved, ddcs, and places. Do not d\’en any legd mgBments
      or t:ito any cases or statutes. If you intend to allege a number of related claims, number and set forIh
      each claim in a separate pxagraph.   (Um as much space as you need. Attach extras:beets if'necessarv.)


1-    CWt. Edward Russ, Capt- T- Kelly, and Asst. Wardur ShannonDeMms cortwired to, and
deliberately used unnecessay force against Keith ’Fhomps©n{Mr, Thompson), to punish him for
engagingrn a protectedactivity. Twentytwo grnns of a churdcalagentww sprayedinto the
face and mouth of Mr. Thompson, an asthmatic, while Thompson was in hIll restraining gear;
(shackled feet & waist chains attached to hurd-cuffs) and secured in a shower that have bars
like a cell. This was done as pwhshment because Mr. Thompson filed several complaints
against Warden DeMns \Wren he ww Administrator ofCwnp-C.                   This is mr action to redress the
deprivation by the defwrdwds, of righB secured to Mr ’l'hampson by the Constitution and laws
of the United States.md the StateofLouigana

2.    At a prIor Disciplinary Hearing, a PleaBngdn was agreedon that Mr. Thompsonwould

                                                      4 of 7
             Case 3:20-cv-00185-BAJ-EWD           Document 1      03/31/20 Page 5 of 7




be transferredto a single mal cell not at CuIT-C,          This was done becauseMr Thompson feared
retaliation against himself by Warden DeNIals.              Upon the tr€wrsf@ from the Main Prison

Administrative Segregation to CanIbC, Mr Thompson requested to be placed on Protective
Crutody. Defendarts placed Mr. Thompson in a shower at Cell-Block Tiger I Left 'i’ier, still
wearingthe fall restraninggeartransportedin
3.    Defendalt Russ went to the desk and made a brief phone call, thaI both defendnrts,

Kelly wld Russ cune to the showu where Rms said Wardar I)eIMars gave mr order to use
chemicAI %ents if Mr. ’I’holnpson continued to refUse to enter the cea he had been remsigned
to. After a anal refusal defendant Rus sprayed twenty two graIns of mace into the face and
mouth of Mr. Thompson, wIlde defendant Kelly recorded this on his bay cmnerd.
4.    As a reaction to the macing, Mr. Thompson experienced the symptoms of mr asthma
attack, md requested his Albutoms     In-haler.      Eventually    it wu; retrieved from ThompsonFs

propedy,but it did not help, w Mr. Thompsonrequestedmedical attention. While waiting for
the wdval of medical personnel,prisoner Edward Augustine gave Mr Thompscx1a T-shirt to
wipe some of the chemicals from his face.
5.    Thereafter, EMT named B. Tucker arrived and evaluated Mr. Thompson and wrote a
refend to have him truwported to the prison ’l'reatment Center, ( Angola’s Hospital). Plaintiff
was then removed from the shower, still in full restrdnts, and taken to the Treatment Center.
Mr Thompson was then seen by 1)r. Crook, mId told him aix>utthe macing incident_ Dr. Crook
noted wheezing and shortnessof breath md mdued medication to be administered with a
nebuhzer,as well as eyerinse,
6.    Upon releasefrom the Treatment Center, Mr. Thompson was bat retumed to Camp-C but
trmq)orted to the MMr Prison Complex's Administrative Segregation Cell Block.                 After
continued suffbring daily difficulties, md abnormal breathing, Mr Thompson was eventually
admitted to the Hospital Ward fbI continued direct muses cme from May 10, 2019, until May
16, 2019

                                                  5 of 7
               Case 3:20-cv-00185-BAJ-EWD        Document 1     03/31/20 Page 6 of 7




7.     In his Disciplinary Report defaldwK Russ admitted udng twenty two grauw of chemical
agent on Mr. Thompson who was in fUll restraints in a shower, for refusing to live at Camp-C
and $1ing complaints against DeNIals. Russ further alleges in the report that he gave Mr.
f hompson a copy of the report but 'Fhompsonreftued to sign his copy.
8,    (Jn April 11, 2019, Mr Thompson appeared befLve the Disciphnaq/ -Board regarding the

Discipbnary report authoredby defendart Rus, Plaintiff motioned verbally for a twenty thur
hour delay in order to review a copy of the DB report md have time to prepme a defknse. The
chairpersonof the board denied the motion mid continued the hewtIrg wrd found Mr 'I’hampson
guilty as chwgedand sentencedhim to (1) Qunters chmge from CamlbC; (2) ’1-enweeksloss
of Yard privileges; (3) Restitution for the chemicd agentssprayedon him, and (4) Eight weeks
loss of Cwrteenprivileges.
9.    Mr. Thompson promptly appealedto the Wwden of Louisiarra State Penitenhwy, and
fbllowing denial of that appeal,an appeal ww forwmded to the Secret.ayof the I)epwtment af
Corrections.   See DB Appeal #LSP-'20 19-0 144.
V.    Relief
      Statetrietly extxily what you want the court to do for you. Make no legal nguments. Cite no casesor
      statutes. Attach no exha)its,


       1. Plaintiff seekspreliminary injunction prohibiting ermure or destruction of all mounted
       and Indy cmnra fbotage from CBD Administrative segng MimI and (:map-C Tiger Unit
       lobby and tier where this incident trmrwireL{ between the hours of 12:noon md 5:00 pm
       on April 09, 20 19,
       II. Further, Mr. Thompson cldms judgment against the defbndants mId each of them
      jointly wrd severally in their officIal and personal capacity as fbllows:
              A. Compensatory dun wes in ni amount this Court shall consider to be just.
      reasonablemId fair
             B. Punitive damwes in mr amountthis Court shall considerto bejust, reasonable

                 All feesandcostsof this action
                  Such other relief as this Court shall consider to be fia and equitable-



                                                 6 of 7
             Case 3:20-cv-00185-BAJ-EWD            Document 1      03/31/20 Page 7 of 7




VI.   Plaintiff’s Declaration

      I. I understand
                    tha I amprohibitedftom tringing a civil actionin fbrrnapauperisjf: while I nus
      incarceratedor detainedin ary facility, I havelx'ouglrttIa-eeor mae civil wtions or appealsin a court of
      the United Sttttis that were djgujt;sedon the grwnds that thw \val-enlvolous, malicious, IX-failed to
      statea claim upon \arich rvIbf may be grwlted, unless I an in imminent dangerof sa-iousphysical
      Injury

      2. 1 uncbrsdandthat even if-I am aJIowedto proceed in faTua paul)mis, I am responsible thr paying the
      entire filing fee and wry east aswssed by the Court, which, aftw payment of the pvtia] filing fee, shall
      be deductedfrom my inmate account by my custodian in installment payments as prescribed by law,

      3. 1unden#andthat if'I amreleasedor transfkred, it is my rewonsihility to keepthe Court infbrmed af
      IIly \dla'eabouts and failure to do so may result in this action being diuniswi! wth pnjudice,




      Signed this   aa            day of                                   J   2020




                                               Zy/4h
                                                       /




                                               "’”“ ,,Hm“"-
                                                  Keith ThompsonDPS&C# 109223
                                                  GeneralDelivery 17544Tunica Trace
                                                  Louisima StatePenitentiary
                                                  Angola Louisiara 707 12-9313




                                                   I of 7
